NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the F ederal Circuit

HUBBELL INCORPORATED,
Appellant,

v.
INTERNATIONAL TRADE COMMISSION,
Appellee,

AND
LEVITON MANUFACTURING COMPANY, INC.,

Intervenor.

2012-1620

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-739.

ON MOTIGN

ORDER

Upon consideration of Leviton Manufacturing
Company, Inc.’s unopposed motion for leave to intervene,

IT ls ORDERED THAT:

HUBBELL INCORPORATED V. ITC 2

The motion for leave to intervene is granted. The re-
vised official caption is reflected above.

FoR THE CoURT

 1 l  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: David Hollander, Jr., Esq.
Clark S. Cheney, Esq.
Larry L. Shatzer, III, Esq.

521

w 

SEP 1 '| 2012
JANHORBA|.V
C|.ERK